By the Court,

Nelson, J.
I think the common pleas erred in reversing the judgment of the justice, both upon the facts and law of the case; though the judgment would not be disturbed upon the former ground. It is clear that the defendant acted in the capacity of a public agent, and such fact was well known to the plaintiff below. There is nothing in the evidence to warrant the conclusion that the defendant intended to bind himself personally for the price of this timber. As such agent' he intended no doubt to see the plaintiff paid, which was a part of his public duty, and sufficiently rebuts any inference of personal obligation, to be drawn from the contract, made. The law on this point is too well and correctly settled to require examination. 12 Johns. R. 448. 18 id. 128. 8 Cowen, 191. 1 Cranch, 143.
Judgment reversed.